FILED
                             NOT FOR PUBLICATION                             AUG 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT BOLOTAULO FRANCISCO,                      No. 10-73512

               Petitioner,                       Agency No. A070-086-663

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Robert Bolotaulo Francisco, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Francisco’s motion to

reopen as untimely because the motion was filed more than thirteen years after the

final order of removal and did not qualify for an exception to the 90-day filing

limitation. See 8 C.F.R. § 1003.2(c)(2)-(3).

      Francisco’s contention that the BIA violated due process by denying his

motion to reopen fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring a showing of error to prevail on a due process claim).

      To the extent Francisco contends that the BIA should have invoked its

authority to reopen his proceedings sua sponte, we lack jurisdiction to review his

contention. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      We lack jurisdiction to consider Francisco’s unexhausted contention that his

status as a derivative beneficiary of an earlier-filed visa petition entitles him to

reopening. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court

lacks jurisdiction over contentions not raised before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     10-73512